Citation Nr: 1706907	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  12-32 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chronic sinusitis and headaches.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to September 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that denied the Veteran's service connection claims.

In March 2013, a Board videoconference hearing was held before the undersigned.  A transcript from that hearing is included in the claims file.

In April 2015, the Board remanded the claims for further development.


FINDINGS OF FACT

1.  A hearing loss disability by VA standards for the purpose of service connection is not shown to be present for either ear.

2.  Tinnitus did not have its onset during service and is not the result of an injury, disease, or event, including noise exposure, in service.

3.  The Veteran's sinusitis and associated headaches did not have its onset during service and is not the result of an injury, disease, or event in service.

4.  The Veteran's right knee disability did not have its onset during, and is not the result of an injury, disease, or event in service; and arthritis of the right knee did not manifest itself to a compensable degree within one year of service.

5.  The Veteran's left knee disability did not have its onset during, and is not the result of an injury, disease, or event in service; and arthritis of the left knee did not manifest itself to a compensable degree within one year of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.385 (2016).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for sinusitis and headaches have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

5.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letter sent to the Veteran in April 2009.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.

VA provided relevant examinations in August 2015.  An addendum opinion on the sinusitis/headaches issue was obtained in January 2016.  The opinions of record provide an adequate basis for the Board to decide the claims.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including arthritis, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.

If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker at 1336; 38 C.F.R. § 3.303(b).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Hearing Loss

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, where postservice audiometric findings indicate that there is a hearing loss disability, and where there is a sound basis upon which to attribute the postservice findings to the in-service injury (as opposed to incurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 157-59 (1993).

For the purposes of the applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  "The threshold for normal hearing is between 0 and 20 [decibels], and higher thresholds indicate some degree of hearing loss."  Hensley, 5 Vet. App. at 157.

On the pre-induction examination in February 1969, audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
-5
-5
LEFT
-5
-5
-5
-5
-5

On the separation examination in August 1972, audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
5
LEFT
5
5
5
5
10

The Veteran was noted to work on the flight line in audiometric testing conducted in June 1969, and October 1970. 

The appellant has complained of hearing loss and tinnitus that has existed since service; there are also written statements from family members to that effect.  He underwent VA audiometric testing in December 2003, and February 2008, but no Maryland CNC testing was accomplished during that testing.  

A VA audiological examination was conducted in August 2015.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
15
20
LEFT
20
20
20
20
25

Speech audiometry revealed speech recognition ability of 96 percent in each ear.

The Veteran has not been shown to have a hearing loss disability as defined by 38 C.F.R. § 3.385.  There is no competent evidence of hearing loss in either ear for VA purposes at any time either in service or at present.  The relevant question at issue is whether the Veteran has a hearing disability at present, as defined by 38 C.F.R. § 3.385, so as to meet the criteria for service connection for defective hearing.  The Veteran was examined by VA and the diagnostic findings from the audiological examination in August 2015 failed to show a hearing loss for VA compensation purposes in either ear.  38 C.F.R. § 3.385.  

The audiological findings on the VA examination did not show an auditory threshold greater than 25 decibels at any of the relevant ear frequencies or a speech recognition score less than 94 decibels in either ear.  Given the lack of evidence showing that the Veteran has a hearing disability in either ear at present, as that term is defined in 38 C.F.R. § 3.385, service connection for hearing loss is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Tinnitus

The Veteran has testified that he has had tinnitus that has existed since service.  The service treatment records do not contain any reference to tinnitus.  

On a December 2003 VA audiology consult, the Veteran reported military noise exposure from aircraft engines for three years as well as post-service history of noise exposure from chain saws and power tools for 15 to 20 years.  He complained of tinnitus, "bilateral constant ringing described as not annoying."

A February 2008 VA audiology consult noted that the Veteran reported tinnitus that was described as roaring and always present.  

An October 2009 physician statement stated that the Veteran's tinnitus could be related to his in-service exposure to loud noise.  This physician listed tinnitus on a pre-printed form that stated "one cannot say exactly how long this condition existed prior to date of diagnosis but this type of disability could be present for years before becoming symptomatic.  It is my opinion that this condition could have as likely as not been caused or aggravated by his active duty service time."

On VA audiology examination in August 2015, the Veteran reported that he noticed tinnitus right after he was discharged from service in 1972.  He reported constant, bilateral tinnitus, worse in the left ear.  The Veteran reported noise exposure in service from rifles/pistols, automatic weapons, flight line, and aircraft engines.  He denied occupational or recreational noise exposure after service.  The examiner stated that "based on audiometric data in the [service treatment records], there is no evidence of acoustic trauma despite a MOS which concedes noise exposure (jet aircraft mechanic).  The Veteran reported that hearing protection was available while working in the military.  Since there is no evidence of acoustic trauma, the Veteran's tinnitus is less likely than not caused by or a result of military noise exposure."

In consideration of the evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for tinnitus.  Concerning this, the Board finds that the opinion of the VA examiner provided after reviewing the claims file and examining the Veteran is persuasive and highly probative as it reflects consideration of all relevant facts and the examiner provided a detailed rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

In contrast, the Board finds the October 2009 private physician's statement to be less probative.  The physician listed tinnitus on a pre-printed, generic form, and the statement that "this type of disability could be present for many years before becoming symptomatic" does not seem to apply to tinnitus, which is defined by a symptom (ringing in the ears).  

The Board acknowledges that the Veteran has testified that his tinnitus began in service.  However, the earliest complaints noted in the record are in 2003, and the Veteran at that time reported a post-service history of noise exposure from chain saws and power tools for 15 to 20 years.  In contrast, on the August 2015 VA examination, he denied occupational or recreational noise exposure after service.  Thus, the Board finds that, as the Veteran's statements have been inconsistent, his report of experiencing tinnitus since service is less probative than the VA examiner's opinion.

In sum, the most probative evidence of record indicates that the Veteran's current tinnitus is not related to his military service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim.

In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Sinusitis and Headaches

The Veteran contends that he has sinusitis with associated headaches that is related to service.

On the Veteran's service entrance examination in February 1969, he checked "yes" for the question of whether he had frequent or severe headaches.  The entrance examination report noted that he had sustained a basilar skull fracture in an automobile accident in July 1968.  A neurology consultation noted that he had no residuals of head trauma and was qualified for full military duty.  Clinical evaluation of the sinuses was normal on the entrance examination.

The service treatment records show that the Veteran was treated for an upper respiratory infection in May 1969.  Sore throat and headache were noted.  The Veteran complained of migraine headache in October 1969.  He complained of headaches on numerous occasions, including March 1970, April 1970, and July 1970.  A November 1970 neurology consultation found that the Veteran's neurological examination was completely within normal limits; his headaches were thought to be due to tension and muscle spasm and not to any neurological disease.  In December 1971, tension headaches were noted.  In January 1972, the Veteran was hospitalized for evaluation of his headaches.  The diagnosis was headaches, possibly related to trauma (possible seizure manifestation) with contributing factor of tension.  A February 1972 psychiatry consultation noted mild organic brain syndrome manifested by decreased tolerance for stress and hyperirritability.  The service separation examination in August 1972 noted that the Veteran had experienced headaches since a motor vehicle accident in 1968.  It was noted that "recently headaches are less frequent, no [complications or sequelae]."  At the time of the separation examination, the Veteran denied having sinusitis, and the clinical evaluation of the sinuses was normal.

Private treatment records show he was treated for sinusitis in September 1990 and August 1992.  Complaints of headaches are noted in November 1990, December 1990, and September 1993.  Sinus congestion in noted in December 1997.

An October 2009 physician statement stated that the Veteran's "sinus allergies" could be related to exposure to dust and weeds.  This physician listed sinus allergies on a pre-printed form that stated "one cannot say exactly how long this condition existed prior to date of diagnosis but this type of disability could be present for years before becoming symptomatic.  It is my opinion that this condition could have as likely as not been caused or aggravated by his active duty service time."

A November 2009 CT of the sinuses showed a question of prior right turbinectomy.  Mild mucosal thickening was noted within the anterior ethmoid air cells bilaterally and within the superior right maxillary sinus.

A VA examination was conducted in August 2015.  The examiner diagnosed chronic sinusitis, allergic rhinitis, and deviated nasal septum.  The examiner noted that the Veteran reported that:

During service he was seen for sinus and upper respiratory issues.  However, after being discharged from the military, he began to develop significant worsening of his sinus symptoms, and endorses having 8-10 sinus infections per year.  Per the patient, he underwent nasal/sinus surgery in 1978 at an outside facility, with improvement in nasal symptoms for about 6 months.  His symptoms gradually returned, and again needed nasal/sinus surgery in 1993.  This second sinus surgery seemed to help.  The patient is currently using daily sinus irrigations and an oral antihistamine. He uses a nasal steroid prn. He has about 2-3 sinus infections that require antibiotics....Notably, patient's entire e-File was reviewed.  There is no documentation of a medical evaluation for sinusitis while the patient was in service between 1969 and 1972.  There is documentation of the patient being seen at an outside facility between 1989 to 1997 for recurrent sinus issues.  However, there are no operative reports.  

The examiner noted that the Veteran's sinus-related headaches "have improved over the years.  Most recent severe headache was in 2012."  The examiner noted that nasal endoscopy showed: 

L side: Majority of inferior turbinate head has been resected.  Middle turbinate present and lateralized. Able to visualize an opening into the maxillary sinus. Maxillary sinus mucosa appears normal/healthy.  Small amount of scarring of ethmoid sinuses.  Unable to appreciate frontal recess or sphenoid due to lateralization of the middle turbinate; R side: Majority of the inferior turbinate head has been resected.  Middle turbinate has been resected. Some ethmoid septations have been removed with postoperative changes in the ethmoid bed.  Opening into maxillary sinus is present, and visible maxillary sinus mucosa appears healthy.   Scarring of the remaining root of the middle turbinate to the lateral nasal wall resulting in obscuration of the frontal recess.

In a January 2016 addendum to the August 2015 examination report, the examining VA physician stated that:

The condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.

Rationale: The patient was seen for [upper respiratory infection] on a couple of occasions during his military service.  He was seen for headaches on many occasions from 1969-1972, his years of active duty.  However, he underwent full evaluation, and headaches were attributed a basilar skull fracture the Veteran sustained in 1968 during an auto accident and some tension headaches.  There is no evaluation of the patient that I can identify by ENT for significant sinusitis during his active military service.  He did experience sinus issues and subsequently underwent surgery for his sinus issues, but this was years after he was discharged from the military.  

I have reviewed the conflicting medical evidence and am providing the following opinion: I do not believe the patient's sinus issues or headaches are related to his military service.  He had headaches that began before active duty after sustaining a basilar skull fracture in an auto accident.  There is no record of the Veteran seeking medical attention specifically for his sinuses. He was seen on a couple of occasions for a typical upper respiratory infection.  No imaging studies of his sinuses were completed, nor did he see and otolaryngologist for sinus issues during his active duty time.

The Board finds that the preponderance of the probative evidence is against the claim for service connection for sinusitis and headaches.  The opinion of the VA examiner provided after reviewing the claims file and examining the Veteran is persuasive and highly probative as it reflects consideration of all relevant facts and the examiner provided a detailed rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  The VA physician noted that there was no documentation of inservice sinus complaints or treatments, and that the headaches in service were attributed to pre-service head injury and tension, while the current headaches were related to sinusitis.

In contrast, the Board finds the October 2009 private physician's statement to be less probative.  The physician listed "sinus allergies" on a pre-printed, generic form, and the statement that sinus allergies "could be related to exposure to dust and weeds" does not reflect any review of or knowledge of the Veteran's service or medical history.

The Board acknowledges that the Veteran has testified that he had sinus problems in service and that his headaches are related to his sinus issues.  However, the service treatment records, which contain extensive treatments and evaluations pertaining to headache and related complaints, do not document any sinus problems.  Further, the inservice headaches are attributed to the preservice head injury and to tension headaches.  The service separation examination noted that these headaches had improved.  Following service, there is no showing of treatment for any headaches attributed to the 1968 injury.  The recent VA examination described headaches associated with sinusitis, and the examining physician specifically opined that the Veteran's sinus problems had their onset years after service and that the current disability was not related to the inservice complaints.

In sum, the most probative evidence of record indicates that the Veteran's current disability of sinusitis and headaches is not related to his military service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim.

In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Right and Left Knees

The Veteran contends that he has chronic disability of both knees resulting from an incident in service when he was seated in a chair with both feet tucked behind the legs of the chair, someone knocked the chair over, and he "dislocated" both knees.

The service treatment records reveal that he was initially treated for right knee trauma in July 1969.  X-rays were negative.  A July 1969 orthopedic clinic treatment note diagnosed acute ligament strain of the right knee.  In August 1969, there was tenderness over the lateral collateral ligament, but no instability.  Also in August 1969 there is a notation of clicking in the right knee and that he may have suffered a meniscus tear.  He was placed in a cast for two weeks.  On followup a week later he was noted to be totally asymptomatic and was to return to have the cast removed in one week.  In October 1969, X-rays of both knees were interpreted as normal:  "No evidence of fracture or dislocation or abnormal osseous pathology observed in the right or left knees."  In November 1969, the Veteran complained of a recurring problem with both knees.  He again reported clicking in the right knee in December 1969.  Examination of the knees was normal, with stable ligaments.  In February 1970, he complained of pain in both knees.  Examination showed full range of motion in both knees, with no swelling, no McMurray's sign.  The knees were equal in measurement.  The service separation examination noted normal lower extremities.  At that time the Veteran denied having a "trick" or locked knee.

An October 2009 physician statement stated that the Veteran had knee pain and that "active duty service of marching, running can effect knees."  This physician listed knee pain on a pre-printed form that stated "one cannot say exactly how long this condition existed prior to date of diagnosis but this type of disability could be present for years before becoming symptomatic.  It is my opinion that this condition could have as likely as not been caused or aggravated by his active duty service time."

On VA examination in August 2015, the examiner noted a diagnosis of right knee strain in 1969 and current diagnosis of knee joint osteoarthritis of both knees.  The examiner summarized the Veteran's reported history as:

In July of 1969 he was sitting when another soldier tipped his chair over and his knees were locked around the legs of the chair and it popped them both.  He was taken to the dispensary and a doctor put his hands behind the knees and pulled on the feet to bend his leg back down and popped the knees back.  He was put in a cast for about a month.  When the casts were removed the knees swelled and were drained several times.  He was removed from the flight line because of his knees.  After he left the service he took aspirin for the pain.  He was seen by a chiropractor and was given exercises.  At this time the knees bother him every day.  The pain is located on the lateral and medial sides of each knee.  He has not had surgery on the knees.  He has had a cortisone injection in the mid 1980s.  Current treatment is will pain meds and exercises. 

The examiner noted normal strength, stability, and range of motion of both knees on examination.  X-rays showed minimal degenerative changes of both knees.  The examiner noted:

Normal bilateral knee exams.  X-rays show minimal [degenerative joint disease] consistent with age 65.  X-rays show loose body at the R tibial plateau.  The loose body is not intra-articular and is of no clinical significance.  It is noted that on July 26, 1969 he traumatized his R knee with a diagnosis of strain and the loose body could be the result.  Note: There is note in his file that on July 28, 1972 he had an arthrotomy of the L knee and his medial meniscus was removed.  His STRs do not show the surgery and the patient emphatically states that he did not have surgery on the L knee.  There is no surgical scar.  

Opinion: It is less likely than not that his knee conditions are related to service. 

Rationale: 

1.  Knee exams today are normal and x-rays show minimal [degenerative joint disease] consistent with age 65.  

2.  Patient gives a history of trauma in July 1969 stating that both knees were dislocated and were immobilized for several months.  The original note was reviewed and only the R knee was injured with a diagnosis of 'strain'.  There was no mention of cast immobilization.  There is a note that on February 20, 1970 he complained of pain in both knees.  

3.  Separation medical exam was done on August 28, 1972 and he marked 'no' to all musculoskeletal conditions including the knee questions.  

4. On leaving the service no significant treatment for his knees.  At this time he is on pain meds and exercises. 

5.  Since he left the service he has done active jobs including working a [warehouse] and currently he works for an electronics company. 

6.  On March 31, 2005 he had a work related injury including his back and he extended his R leg and the L knee flexed under him.

The Board finds that the preponderance of the probative evidence is against the claims for service connection for right knee and left knee disabilities.  

The Board finds that the opinion of the VA examiner provided after reviewing the claims file and examining the Veteran is persuasive and highly probative as it reflects consideration of all relevant facts and the examiner provided a detailed rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  The VA physician noted that the Veteran's characterization of the severity of his knee injury in service (bilateral knee dislocations) was not consistent with the objective service treatment records which showed a ligament strain of the right knee, and complaints of bilateral knee pain with normal examination findings and negative X-rays.   

While the examiner stated that "there was no mention of cast immobilization" in the service treatment records, the Board notes that the record does document that the right knee was placed in a cast for two weeks in August 1969, with the Veteran noted after one week to be completely asymptomatic.  This is in contrast to the Veteran's description of having had both knees placed in a cast for a month and having the knees drained afterwards.  Thus, the Board finds that the examiner's failure to note that a cast was used does not undercut the overall conclusion that the Veteran's knees were essentially normal on examination in service with no residual disability noted at the time of his separation in 1972.

In contrast, the Board finds the October 2009 private physician's statement to be less probative.  The physician listed "knee pains" on a pre-printed, generic form, and the statement that "active duty service of marching, running can effect knees" does not reflect any review or knowledge of the Veteran's service or military history, and does not even reference the knee injury in service.

The Board acknowledges that the Veteran has testified that he had injuries to both knees in service, with current pain that he believes is related to the inservice injuries.  However, the service treatment records, which contain extensive treatments and evaluations pertaining to his knees, do not support his description of the severity of the injuries.  In fact, the inservice findings show essentially normal knees by early 1970, and that his knees were normal on separation from service in 1972.

The current examination notes only mild degenerative joint disease of the knees by X-ray.  The VA examiner specifically stated that that condition of the knees was consistent with the Veteran's age and not to the inservice injury decades earlier.  

Nevertheless, the Board acknowledges the Veteran's contention that his current degenerative joint disease of the right and left knees is related to his service.  However, the Veteran is not competent to provide a nexus opinion for his current knee condition in this specific case because it is medically complex question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay evidence is competent when it describes symptoms or contemporaneous medical diagnosis).  While it may be intuitive that an in-service event led to eventual arthritis many years later, the Veteran's lay opinion is given little evidentiary weight in comparison to the medical expert's opinion.

The Board notes that, although the Veteran's arthritis of the right and left knees is considered to be a disease for which presumptive service connection could be warranted under 38 C.F.R. § 3.309(a), there is no evidence of record that shows that his arthritis manifested to a compensable degree within one year after discharge from service.  Indeed, the medical evidence of record indicates that the Veteran was first diagnosed with degenerative arthritis of the knees decades after his period of service.

In sum, the most probative evidence of record indicates that the Veteran's current disability of arthritis of the right and left knees is not related to his military service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim.

In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for chronic sinusitis and headaches is denied.
Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


